DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell; Edward Yerbury (US 20110028918 A1) in view of Joshi; Ashok V. et al. (US 20070265585 A1).
Regarding claim 1, Hartwell discloses a wound dressing apparatus comprising a wound dressing configured to be positioned over a wound site (¶ [0001], [0016], [0021], [0035], FIG. 1, wound dressing 100), the wound dressing comprising: 
a wound contact layer configured to be positioned in contact with a wound (¶ [0038], wound contact layer); 

    PNG
    media_image1.png
    436
    811
    media_image1.png
    Greyscale
a first area and a second area positioned adjacent to the first area (annotated Fig. 1 shows a first area surrounding pump 170, and a second area coextensive with pump 170); 
wherein the first area comprises an absorbent material (¶ [0040], layer 110 of absorbent material); and 
the second area is configured to receive a negative pressure source (¶ [0051], a pump 170 which is mounted on the upper surface 171 of the cover layer); and 
a cover layer configured to cover and form a seal over the wound contact layer, the first area, and the second area (¶ [0050], a cover layer 160 covers the absorbent layer of the wound dressing 100); 
a negative pressure source disposed on or positioned within the second area of the wound dressing (¶ [0051], a pump 170 which is mounted on the upper surface 171 of the cover layer); 
the negative pressure source comprising an inlet and an outlet and being operable to apply negative pressure to the wound site (¶ [0054], thus as the pump 170 pumps a negative pressure is generated below the sealing layer … the pump exhausts the fluid as air and moisture vapour through a fluid exit (not shown)); and 
a component in fluid communication with the inlet (¶ [0042], a filter layer 130 is provided over the absorbent layer 110); 
the component defining a plurality of flow paths between an interior of the wound dressing and the inlet such that occlusion of the inlet is inhibited (¶ [0042], a suitable material for the filter material of the filter layer 130 is 0.2 micron Gore TM expanded PTFE from the MMT range); and 
wherein the component is in fluid communication with the absorbent material and configured to inhibit flow of wound exudate from the wound site into the inlet (¶ [0043], Microporous membranes are available in … hydrophobic (water repellent) forms … microporous hydrophobic membranes (MHMs)).  
Hartwell teaches the invention substantially as claimed by Applicant with the exception of a component comprising a port configured to receive a portion of the inlet. Joshi discloses a device and method for wound therapy (¶ [0001], [0004], [0020], FIG. 1, wound therapy device 10; ¶ [0056], FIGS. 9A and 9B, wound therapy device 610, 610'), comprising:
a negative pressure source comprising an inlet and an outlet (¶ [0058], vacuum source 634, 634');
a component in fluid communication with the inlet, wherein the component is configured to inhibit flow of wound exudate from a wound site into the inlet (¶ [0038], FIG. 3, liquid barrier 136 in the form of a porous hydrophobic membrane positioned about the perimeter 142 of the liquid-retention chamber 140; ¶ [0058], Fig. 9b, liquid barrier 636, 636' to restrict exudate from entering into vacuum chamber 624, 624'); 
wherein the component comprises a port configured to receive at least a portion of the inlet (Fig. 3, liquid barrier 136 is shaped as a square or cylindrical element positioned around liquid-retention chamber 140; Fig. 9b, liquid barrier 636' is shaped as a square or cylindrical element that surrounds vacuum chamber 624' and extends into liquid-retention module 640'). 
Joshi arranges a component within a dressing to increase the proportion of absorbent material within the dressing. One would be motivated to modify Hartwell with the component or tubular extension of Joshi to allocate additional volume for absorbent material. For example, Joshi shows in Fig. 3 that liquid-retention chamber 140 fills the remainder of the dressing beyond vacuum chamber 124. Therefore, it would have been obvious to modify Hartwell with the thimble-shaped component or tubular extension of Joshi in order to assign more volume for absorbent material. 

Regarding claims 2, 3 and 21-23, Hartwell discloses a wound dressing apparatus wherein the component comprises a hydrophobic material configured to repel wound exudate (¶ [0043], hydrophobic (water repellent) forms … PTFE, polypropylene, PVDF and acrylic copolymer); 
wherein the component comprises a material having a pore size configured to resist ingress of wound exudate due to capillary action (¶ [0042], suitable material for the filter material of the filter layer 130 is 0.2 micron Gore TM expanded PTFE from the MMT range). 
wherein the negative pressure source is a micro pump (¶ [0012], WO 2007/030601, which is incorporated herein by reference discloses a self-contained wound dressing with a micro pump); 
further comprising a controller configured to control the operation of the micro pump to apply negative pressure to the wound site (¶ [0070], a pump … an integral power source and control circuitry can be included); 
wherein the absorbent material is configured to absorb wound exudate (¶ [0040], the absorbent material which may be a foam or non-woven natural or synthetic material and which may optionally include or be super-absorbent material forms a reservoir for fluid, particularly liquid, removed from the wound site). 

Regarding claims 24 and 25, Hartwell lacks a component that is attached or fitted to the inlet. Joshi discloses a device and method for wound therapy (¶ [0001], [0004], [0020]), comprising: 
a component that is attached and fitted to an inlet (Fig. 3, liquid barrier 136 is shaped as a square or cylindrical element positioned around liquid-retention chamber 140; Fig. 9b, liquid barrier 636' is shaped as a square or cylindrical element that surrounds vacuum chamber 624' and extends into liquid-retention module 640'). 
Joshi arranges a component within a dressing to increase the proportion of absorbent material within the dressing. Regarding rationale and motivation to modify Hartwell with the fitted component or port of Joshi, see discussion of claim 1 above. 

Claims 4-8, 10-14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell and Joshi, further in view of Arthur; Michael et al. (US 20140296805 A1).
Regarding claims 4-8 and 10, Hartwell and Joshi are silent whether the component comprises a porous polymer molded component. Arthur discloses a hydrophobic porous non mechanical valve (¶ [0002], [0009], [0037]), comprising: 
a negative pressure source (¶ [0009], reduce and/or prevent clogging and premature shut off of vacuum systems);  
a component in fluid communication with an inlet (¶ [0014], the hydrophobic layer faces the solution, smoke or vapor and self-sealing layer faces the vacuum line); 
wherein the component comprises one or more porous polymer molded components (¶ [0082], one method of making … involves molding and sintering; ¶ [0108], material was loading into first part of the mold cavity; ¶ [0111], the mixture of UHMWPE particles … and CMC particles was loaded in the mold cavity); 
wherein the polymer comprising the one or more porous polymer molded components is hydrophobic and has a pore size in the range of approximately 20 microns to approximately 40 microns (¶ [0087], the pore size range of non mechanical valves of the present invention is … from about 5.0 to about 100 microns; ¶ [0109], one component has a pore size range of 20 to 40 microns); 
wherein the pore size is approximately 30 microns (¶ [0109], one component has a pore size range of 20 to 40 microns); 
wherein the polymer comprising the one or more porous polymer molded components is hydrophobic and has a pore size in the range of approximately 5 microns to approximately 40 microns (¶ [0113], The resulting parts had two distinguishable components … an external hydrophobic component with a pore size range of 20 to 40 microns); 
wherein the pore size is approximately 10 microns (¶ [0087], pore size range … from about 5.0 to about 100 microns); 
wherein the polymer is one of hydrophobic polyethylene or hydrophobic polypropylene (¶ [0064], the plastic particles in the porous non mechanical valves comprise polyolefin … polyethylene, polypropylene … high density polyethylene (HDPE) … ultrahigh molecular weight polyethylene (UHMWPE)). 
Arthur designs a component that blocks liquid water and other contaminants from reaching a pump, and also prevents clogging (¶ [0008], prevent vacuum line contamination; ¶ [0015], prevent the premature shutdown of the vacuum system due to clogging). One would be motivated to modify Hartwell and Joshi with the porous polymer molded component of Arthur since Hartwell calls for using other types of microporous hydrophobic membrane (¶ [0043]). Therefore, it would have been obvious to modify Hartwell and Joshi with the porous polymer molded component of Arthur in order to select another type of microporous hydrophobic membrane. 
Regarding claims 11, 12 and 14, Hartwell does not explicitly disclose a molded component that provides an increased contact area to the interior of the wound dressing. Joshi discloses a device and method for wound therapy (¶ [0001], [0004], [0020], FIG. 1, wound therapy device 10; ¶ [0056], FIGS. 9A and 9B, wound therapy device 610, 610'), comprising: 
a negative pressure source comprising an inlet and an outlet (¶ [0058], vacuum source 634, 634');
a component in fluid communication with the inlet, wherein the component is configured to inhibit flow of wound exudate from a wound site into the inlet (¶ [0038], FIG. 3, liquid barrier 136 in the form of a porous hydrophobic membrane positioned about the perimeter 142 of the liquid-retention chamber 140; ¶ [0058], Fig. 9b, liquid barrier 636, 636' to restrict exudate from entering into vacuum chamber 624, 624'); 
wherein the component provides an increased contact area to the interior of the wound dressing (Fig. 3, liquid barrier 136 is shaped as a square or cylindrical element positioned around liquid-retention chamber 140; Fig. 9b, liquid barrier 636' is shaped as a square or cylindrical element that surrounds vacuum chamber 624' and extends into liquid-retention module 640'); 
wherein the one or more porous polymer components is one of crescent-shaped, thimble-shaped, or cuboid or generally cuboid shaped (Figs. 3, 9b, liquid barrier 136 / 636' is shaped as a square or cylindrical element that surrounds vacuum chamber 124 / 624'); 
wherein the one or more porous polymer components is configured to attach to at least one of the inlet and an end of a tubular extension in fluid communication with the inlet and the interior of the wound dressing (¶ [0036], the vacuum passage 130 may extend into the vacuum chamber 124; Fig. 9b, liquid barrier 636' surrounds a tube that extends from vacuum source 634'); 
Joshi demonstrates alternate ways to arrange layers of a vacuum wound dressing. Regarding rationale and motivation to modify Hartwell with the component or tubular extension of Joshi, see discussion of claim 1 above. 
 
Regarding claim 13, Hartwell and Joshi are silent whether the porous component comprises curved or beveled corners and/or edges. Arthur discloses a molded component comprising curved or beveled corners and/or edges (¶ [0052], porous non mechanical valves … have the structure of a hollow cylinder with two ends, one open end and one closed end; ¶ [0053], different shapes including but limited to cylindrical … spherical). 
Arthur provides a molded component that meets the needs of Hartwell’s filter layer 130 as discussed for claim 4 above. 

 Regarding claim 27, Hartwell, Joshi and Arthur teach all features of the claim as discussed for claims 1, 4 and 11-14. 
Hartwell discloses a wound dressing apparatus (¶ [0001], [0016], [0021], [0035], FIG. 1, wound dressing 100), including first and second areas (annotated Fig. 1). 
Hartwell lacks a port configured to receive at least a portion of an inlet. Joshi discloses a porous polymer component (¶ [0038], FIG. 3, liquid barrier 136 in the form of a porous hydrophobic membrane positioned about the perimeter 142 of the liquid-retention chamber 140; ¶ [0058], Fig. 9b, liquid barrier 636, 636' to restrict exudate from entering into vacuum chamber 624, 624');
comprising a port configured to receive at least a portion of an inlet (Fig. 3, liquid barrier 136 is shaped as a square or cylindrical element positioned around liquid-retention chamber 140; Fig. 9b, liquid barrier 636' is shaped as a square or cylindrical element that surrounds vacuum chamber 624' and extends into liquid-retention module 640').
Joshi increases a proportion of absorbent material within a dressing. Regarding rationale and motivation to modify Hartwell with the port of Joshi, see discussion of claims 11-14 above.  
Hartwell and Arthur lack a porous polymer molded component comprising a port configured to receive at least a portion of an inlet.
Arthur discloses a porous polymer molded component (¶ [0082], one method of making … involves molding and sintering; ¶ [0108], material was loading into first part of the mold cavity; ¶ [0111], the mixture of UHMWPE particles … and CMC particles was loaded in the mold cavity). Arthur constructs a component that blocks liquid water and also prevents clogging (¶ [0008], [0015]).

Response to Arguments
Rejections of claims 1, 9 and 11 under 35 USC § 112 are withdrawn in view of the amendments and remarks filed 17 August 2021. 
Applicant’s arguments filed 17 August 2021 regarding the rejection of claims 1-8, 10-14, 21-25 and 27 as amended, under 35 USC § 102 and 103 over Hartwell, Arthur and Joshi, have been fully considered and are persuasive. After consideration of the amended claims, the claims are rejected on new grounds under 35 USC § 103 over Hartwell, Joshi and Arthur (see above). 
Applicant submits the liquid barrier 136 of Joshi is not a component comprising a port configured to receive at least a portion of the inlet (remarks p. 7). Applicant notes that Joshi at paragraph [0061] recites "the vacuum chamber 124 itself serves as a liquid barrier 136" (remarks p. 7). Applicant reasons that to the contrary, the vacuum chamber 124 of Joshi is a space within the housing 120 and thus not a component comprising a port configured to receive at least a portion of the inlet (remarks p. 7-8). Applicant asserts that the vacuum chamber 124 of Joshi is a space within the housing 120 and thus not a porous polymer molded component comprising a port configured to receive at least a portion of the inlet and fitted to the inlet such that the porous polymer molded component is in fluid communication with the inlet and an interior of the wound dressing (remarks p. 8).
Examiner responds that claim 1 now recites “…wherein the component comprises a port configured to receive at least a portion of the inlet.” The specification describes several embodiments of a component having a port (¶ [0072] In some embodiments, the component 1710 can be pushed onto the pump inlet. This can be a friction fit. The port of the component 1710 that receives a portion of the pump inlet can be sized and shaped to be a complementary fit around the pump inlet; ¶ [0075] FIG. 9A-9B illustrates an embodiment of a component 1710 with a port 1715 for coupling to the pump inlet. The port 1715, similar to port 1511 of FIGS. 5A-5C, is shaped to receive a portion of the pump inlet 1304a). This description includes options for connecting the inlet to the port, including a friction fit, sealant or heat welding (¶ [0072], [0075]). 

    PNG
    media_image2.png
    626
    862
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    702
    811
    media_image3.png
    Greyscale
However, the language of amended claim 1 does not specify how the inlet connects to the port, and instead describes “…a port configured to receive at least a portion of the inlet.” This language is interpreted broadly to include any concave structure capable of receiving an inlet. Joshi demonstrates, in Figs. 3 and 9b that a portion of the inlet (vacuum source 134 / 634') extends into a concavely shaped port (liquid barrier 136 / 636'). 


Applicant contends that Claims 2-8, 10-14, and 21-25 depend either directly or indirectly from Claim 1, and are patentable for at least the of the same reasons that Claim 1 is patentable (remarks p. 8). Examiner replies that the dependent claims have been rejected over combinations of Hartwell, Joshi and Arthur as discussed above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis; Kenneth A. et al.	US 20070057389 A1
Van Der Linden, Jan  et al.	US 20050119607 A1
Van Der Linden, Jan	US 20030060750 A1
Santora; Carl Joseph et al.	US 20150157784 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781